Citation Nr: 1628389	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  09-29 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left hand and/or thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2012, the Veteran testified before the undersigned at a hearing held at the Montgomery RO.  A transcript of that hearing is associated with the record.  

In November 2012 and August 2015 the Board remanded the issue on appeal to obtain a VA examination and a VA medical opinion as to the etiology of the Veteran's disability.  The Board finds there is compliance with both remands.  


FINDING OF FACT

The Veteran's left hand and/or thumb disability is not related to service.  


CONCLUSION OF LAW

The criteria for service connection for left hand and/or thumb disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2015).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letter in August 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed left hand disability in July 2013 and a VA medical opinion in October 2015.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the June 2012 Board personal hearing, the undersigned complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran claims service connection for a left hand disability.  Specifically, he claimed in his June 2012 hearing that he injured his left hand during service and experienced left hand pain since then.  He sought treatment in 1973, where he was diagnosed with a fracture.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

Elements of service connection may also be established by showing continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Service treatment records reflect in September 1972 the Veteran injured his left thumb.  The Veteran's November 1972 separation examination found his upper extremities were normal.  He indicated  that his health was good and he made no mention of his left thumb.

Post-service treatment records reflect he was afforded a VA examination in July 2013.  The Veteran reported "I fell off an Army truck onto the ground, in 1971 I hurt my left thumb the same time as I hurt my back, while wrapping cable onto my left arm."  He stated he sought medical care in service for his left thumb but did not recall any specific diagnosis.  His left thumb continued to bother him post-service and he sought treatment from Dr. R. who gave him a cortisone shot, which helped.  The examiner notes that in March 2002 the Veteran was seen by Dr. R. for a contralateral right hand/4th finger injury when a horse pulled the lead rope out of his left hand.  He also reported left hand pain.  The examiner noted x-rays of the revealed very mild arthritic changes of the distal interphalangeal (DIP) joint of the left fifth digit only; left thumb was normal.  The examiner found there was insufficient evidence to warrant or confirm a diagnosis of acute or chronic left hand and left thumb condition.  No medical condition could be rendered as no condition was diagnosed.  The examiner explained that service treatment records, including the Veteran's November 1972 separation examination and post service medical records were silent for any left hand or thumb condition.  Furthermore, incidental very mild arthritic changes in the DIP joint of the left fifth digit were asymptomatic and found to be due to natural age.  

In an October 2015 VA medical opinion, the examiner opined that it was less likely than not that the Veteran's left hand/and or thumb disability incurred in or was caused by the claimed in-service injury, event, or illness.  The examiner explained that there was "insufficient evidence to warrant or confirm a diagnosis of acute or chronic Left Thumb [sic] condition or its residuals.  No medical condition can be rendered as no condition is diagnosed."  While there was an in-service injury to his left thumb, it resolved without residuals and the Veteran's separation examination was silent for any left thumb injury residuals, instead reporting a normal clinical examination of the upper extremities including strength and range of motion.  Post-service records were also silent for any left thumb injury residuals and July 2013 x-rays of the left thumb were normal.  The examiner also noted that the Veteran's left hand fifth digit with very mild arthritic changes was asymptomatic and was not caused by, related to, or aggravated beyond its natural progression due to military service or the Veteran's left thumb condition.  The examiner explained that service treatment records and post-service medical records were silent for any left hand fifth digit condition.  "It is an asymptomatic, incidental radiologic finding on July 2013 Left Hand [sic] X-ray (40 years post-service).  It is caused by and related to natural age."  

While the Veteran contends his left hand disability is related to service, the Board finds the weight of the evidence is against the claim. 

The Board finds the most probative evidence as to whether the Veteran's claimed left hand disability is related to active duty service to be the October 2015 VA medical opinion.  The examination report included a review of the record and the examiner provided a complete rationale for his opinions.  The VA examiner's opinion was clearly based upon a comprehensive and factually accurate review of the record evidence from all sources, to include the Veteran's service treatment record, post-service medical records, and lay statements.  

The Board notes the Veteran is competent to report he suffered a left hand injury in-service, and the Board acknowledges that there is evidence of a left thumb injury in-service.  However, there is no evidence that any in-service left thumb injury resulted in a left thumb disability.  As the Veteran's November 1972 separation examination was negative for any complaints of left hand or thumb pain, and there is no other record in service relating to the Veteran's left hand, it appears that the left thumb injury in-service was an acute and transitory condition that resolved prior to discharge from service.  Although the Veteran asserts in his June 2012 Board hearing that he sought treatment for his left hand in 1973 and asserts during his July 2013 VA examination that he sought treatment from Dr. R. who gave him a cortisone shot, the Board notes the earliest post-service evidence of any left hand complaints was not until he filed his claim in July 2007, nearly 35 years after he left service.  Also, in March 2002 he was seen by Dr. R. only for a right hand/4th finger horse injury.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

While the Board recognizes the Veteran's assertions that he currently has a left hand disability related to service, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a left hand disability.  

The evidence thus weighs against a finding that the Veteran has a left hand disability that is related to service.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56.


ORDER

Entitlement to service connection for left hand and/or thumb disability is denied.  




____________________________________________
L. M BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


